Citation Nr: 0905908	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-01 339	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension claimed as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to 
September 1967 and from November 1967 to November 1978.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2006 rating decision which 
reopened the Veteran's claim for service connection of 
hypertension, as secondary to diabetes mellitus and also 
denied the Veteran's claim of service connection for PTSD.

In May 2004, the RO denied the Veteran's claim of service 
connection for hypertension secondary to his diabetes 
mellitus.  The RO subsequently reopened and denied the 
Veteran's claim for hypertension in May 2006.  Regardless of 
the RO's decision to reopen the hypertension claim, the Board 
is nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).

The Veteran testified before the undersigned at a December 
2008 travel board hearing.  A transcript has been associated 
with the file.




FINDINGS OF FACT

1.  A May 2004 rating decision denied the Veteran's claim of 
entitlement to service connection for hypertension secondary 
to diabetes mellitus; the veteran was notified of the adverse 
decision and his appellate rights and he did not complete an 
appeal.

2.  Additional evidence received since the May 2004 is 
cumulative or redundant, and does not raise the possibility 
of substantiating the Veteran's claim for service connection 
for hypertension.

3.  There is no evidence verifying an inservice stressor for 
PTSD.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied the claim of 
service connection for hypertension, is final.  38 U.S.C.A. 
§§ 7105 (West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for hypertension; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for hypertension 
and PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The VCAA notice provided to the Veteran prior to adjudication 
failed to provide notice of the last  two elements under the 
duty to notify provisions.  See Quartuccio, supra.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.

In addition, VA must satisfy additional notice requirements 
for claims to reopen.  Prior to adjudication of petitions to 
reopen service connection claims, the Veteran must be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  Kent v. Nicholson, 20 Vet.App. 1 (2006).  The 
December 2005 letter satisfied the elements of Kent as it 
instructed that the Veteran to present new and material 
evidence to substantiate his claim, provided a definition for 
new and material evidence, and indicated the reasons for the 
prior denial.  

The duty to assist includes obtaining outstanding records 
and, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The provision of a 
medical examination is required when such is necessary to 
make a decision on an initial service connection claim, as 
defined by law.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In the instant case, the Board concludes VA's duty to assist 
has been satisfied.  The Veteran's service medical records, 
VA medical records, and private medical records are in the 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

As previously mentioned, the duty to assist extends to the 
provision of examination and medical opinions in certain 
cases.  See 38 C.F.R. § 3.159(c).  In petitions to reopen, 
however, the duty to assist does not include such an 
obligation.  See id.  The Board concludes that failure to 
provide an examination or opinion with respect to the 
hypertension claim is not error.

The Board concludes an examination is not needed in the PTSD 
matter because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  In circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a Veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material

The Veteran initially raised a claim of service connection 
for his hypertension on a secondary basis in February 2004.  
The claim was denied by the RO in a May 2004 rating decision; 
he was notified of the adverse decision and his appellate 
rights that same month.  The Veteran did not file a notice of 
disagreement within one year from the date of mailing the 
rating decision, and the underlying decision became final.  
See 38 U.S.C. § 7105.  Thereafter, the Veteran filed a 
request to reopen his hypertension claim in November 2005.  
The RO reopened his claim, but ultimately denied service 
connection on the merits in a May 2006 rating decision.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

In the Veteran's prior claim, the claims file did not include 
any evidence showing that hypertension was related to his 
service-connected diabetes mellitus.  Specifically, the 
claims file contained VA treatment records dated from March 
2000 to April 2004, which show treatment for diabetes 
mellitus, recurrent skin lesions, arthritis and erectile 
dysfunction.  These medical records did not show that the 
Veteran's hypertension was secondary to his service-connected 
diabetes mellitus and did not show the disability as incurred 
during service.  In fact, during a December 2002 VA 
examination for his diabetes mellitus, the Veteran denied 
having hypertension or being treated for it.   Further, a 
January 2004 VA outpatient treatment note indicates that the 
Veteran's hypertension was well controlled with medications.  
Results from a thallium test, also assessed in January 2004, 
were normal.  The April 2004 VA examination also reflects the 
opinion that the Veteran's hypertension was not related to 
his service-connected diabetes mellitus.  

Since the Veteran's prior claim was denied in 2004, the 
Veteran submitted additional evidence relating to his 
hypertension claim, including updated VA outpatient reports 
dated from March 2000 to December 2006, the Veteran's 
contentions found in his June 2006 Notice of Disagreement, 
and a statement from his representative dated in July 2007.  

The updated VA outpatient treatment records almost entirely 
consist of treatment for the Veteran's diabetes mellitus and 
his PTSD.  These records do not address the question of in-
service incurrence or aggravation from his service-connected 
diabetes mellitus.  They are entirely without such a 
discussion.  These treatment records, therefore, does not 
address the grounds of the prior final denial.  Accordingly, 
while new, the Board finds that these records are not 
material and do not warrant reopening.  See 38 C.F.R. 
§ 3.156(a).  

The Veteran, in his June 2006 Notice of Disagreement, 
contends that his treating physician opined that his 
hypertension was related to his diabetes mellitus.  A review 
of the record does not reveal any medical opinions that 
indicate such a causal relationship.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King, supra.  
To the extent that the Veteran is claiming aggravation from 
his service-connected diabetes mellitus, his assertions are 
essentially cumulative of others that were previously of 
record.  Again, this evidence is cumulative, immaterial and 
does not warrant reopening.  See 38 C.F.R. § 3.156(a).

In a July 2007 statement, the Veteran's representative stated 
that the National Academy of Science (NAS) listed 
hypertension as a disability with possible association with 
herbicide exposure and opined that the hypertension should be 
considered a presumptive service connected condition due to 
herbicide exposure.  However, this evidence does not raise a 
possibility of substantiating the Veteran's claim.  To date, 
NAS has concluded that there was "limited or suggestive 
evidence of no association" between exposure to herbicides 
and hypertension.  It was further noted that the Secretary of 
VA determined that the credible evidence against an 
association between herbicide exposure and hypertension 
outweighs the credible evidence for such an association.  See 
72 FR 32395-32407 (June 12, 2007).  Further, the Court has 
held that treatise or study evidence, which do not link 
general findings to an appellant's specific current condition 
is of limited probative value.  See Libertine v. Brown, 9 
Vet.App. 521, 523 (1996), citing Beausoleil v. Brown, 8 
Vet.App. 459 (1996).  As such, the statement submitted by the 
Veteran's representative does not substantiate the claim, is 
immaterial, and does not warrant reopening.  See 38 C.F.R. 
§ 3.156(a).  

The Board finds that the evidence submitted is either not 
material or cumulative and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the petition to reopen the claim of service 
connection for hypertension is denied.  See 38 C.F.R. 
§ 3.156(a).

II.	Service Connection

The Veteran contends that he has PTSD as a result of service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a Veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & West Supp. 2008).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

The law is clear that allegations of proximity to a combat 
area, without more, are insufficient to establish combat 
service.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
Veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the Veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.  The phrase "any 
[V]eteran who engaged in combat with the enemy" to require 
active, personal participation.  Moran v. Peake, 525 F.3d 
1157, 1159 (Fed. Cir. 2008).

Whether or not a Veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The Veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 
Vet. App. 91 (1993) (mere presence in a combat zone is not 
sufficient to establish combat service). 

The Veteran has alleged a variety of stressors during the 
course of this claim.  By way of background, the Veteran 
served during the Vietnam era, as a radio operator, assigned 
to the U.S.S. Tortuga, the U.S.S. Cook, and COMPHIBRON-THREE.  
The Board notes that the Veteran has no decorations 
indicating combat service and his Military Occupational 
Specialty was that of a radio operator.  The Veteran's 
personnel records indicate that he served in Vietnam from May 
1966 to June 1967 in the United States Marines.  These 
records indicate that while he was in Vietnam he was assigned 
to the U.S.S. Tortuga, U.S.S. Cook, and COMPHIBRON-THREE.  
However, there is no indication from these records that he 
was assigned or participated in combat duties.  Although the 
evidence shows that the Veteran served overseas, the evidence 
does not support the conclusion that the Veteran personally 
engaged in combat with the enemy, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  As such, the Board 
cannot treat the Veteran's statements alone as conclusive 
evidence that the stressors actually occurred.  There must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  The Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  See Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997).  

The Veteran completed the PTSD stressor questionnaire in 
March 2006.  His reported stressors included assignments 
aboard the U.S.S. Tortuga, from October 1962 to May 1965, 
transporting marines to and from various Vietnamese beaches, 
and assignments aboard the U.S.S. Cook, from January 1969 to 
November 1969, transporting SEAL teams to and from various 
beaches along the coast of Vietnam.  The Veteran provided 
that he was the radio operator while accompanying these 
service men on the small transportation boats.  He reported 
that there were numerous times when these boats fell under 
close gun fire.  He also indicated that he "watched 
different kills on various beaches."  The Veteran reported 
that during assignments to recover SEAL units, he would 
assist them in loading the boats and reported seeing many 
body parts that these service men would sometimes carry with 
them upon their return.  From November 1969 to October 1971, 
the Veteran also indicated that his job was to inspect ship 
communications on all three ships associated with COMPHIBRON-
THREE, which were constantly subjected to enemy attack.  He 
also states that he flew to and from the Da Nang Airbase on 
numerous occasions under enemy fire.  

The Veteran has not provided a verifiable time period for the 
alleged stressor incidents or replied to the RO's request for 
more information on the purported stressors.  Letters dated 
December 2005 and February 2006 requested the Veteran to 
provide the approximate date within 60 days, and the names, 
locations and unit attached to surrounding stressful events.  
In response, the Veteran provided the above list of stressors 
which provides time frames well beyond the 60 day window.  
See 38 C.F.R. § 3.159(c)(2)(i); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that it is not an 
impossible or onerous task for Veterans who claim entitlement 
to service connection for PTSD to supply the names, dates, 
and places of events claimed to support a PTSD stressor).  
The Board further notes that, at his December 2008 travel 
board hearing, the Veteran was unable to provide specific 
time frames or any additional stressor information to aid in 
the verification of his claim.  The Veteran has provided 
ranges of dates that are greater than 60 days that relate to 
his alleged stressors.  The RO is unable to submit a request 
for unit records in order to verify the stressors.  The Board 
notes that unless the Veteran provides a time frame for the 
stressor events during which he was allegedly subjected to 
enemy fire, nothing further can be done to verify these 
incidents.  
 
The Veteran has also submitted internet research regarding 
the history of COMPIBRON-THREE dating from its inception in 
October 1954 to the present.  The Board has reviewed these 
records and finds that they do not verify his stressors.  The 
research indicates the basic assignment of the squadron, 
including the transportation of Marines and their equipment.  
It also indicates that the assignments included assault 
landings and use of helicopters for vertical envelopment.  It 
states that the history of Amphibious Squadron THREE 
participated in most major operations in the Western Pacific 
since its inception in 1954.  The Board notes that this 
history is insufficient to verify his stressors and does not 
show that the Veteran engaged in combat.  

In sum, the evidence supplied by the Veteran in this case is 
insufficient for stressor verification, and the Veteran's 
statements do not verify the stressors by themselves.  See 
Dizoglio, 9 Vet. App. 163 (1996).  Inasmuch as the Veteran 
has not submitted evidence showing that he engaged in combat 
and his PTSD symptoms have not been attributed to a verified 
in-service stressor, the Board concludes that service 
connection for PTSD is not warranted.

The Board acknowledges that the Veteran has a diagnosis of 
PTSD.  The Board is, however, unable to accept the diagnosis 
as it is based upon a confirmed stressor.  As discussed 
above, the preponderance of the evidence is against a finding 
that the Veteran engaged in combat with the enemy during 
active service, and the record does not otherwise contain 
independent evidence which confirms his account of in-service 
stressors.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for 
hypertension is denied.  

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


